DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
 
Response to Amendment
	Applicant filed a response; amended claims 1-10, 12-18, and 21-22; and cancelled claim 11. 

Response to Arguments
	Applicant’s amendments necessitated the revised rejections below. 

Claim Objections
Claim 3 is objected to because of the following informalities:  “hallow” should read --hollow--.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-10, 12-18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable Seemann (US 5,958,325) in view of Pham (US 9,296,187). 
	Regarding claim 1, Seemann teaches a tool to direct a flow of a liquid resin, the tool  comprising: 
a tool surface; 
a channel recessed into the tool surface (Fig 9 and Col 3, Ln 61- Col 4, Ln 3); 
a through tool port couplable to a supply of the liquid resin and extending through the tool surface (Fig 7, item 70 and Col 5, Ln 21-30);
a mandrel having a length, a cross-section configuration in a polygon shape with solid walls that prohibit a flow of the liquid resin through an interior of the mandrel (Fig 10) ,
a first surface extending along the length a first groove in the first surface and extending along the length (Fig  5, 6,10 and Col 4, Ln 13-35),  and a top surface, 
wherein the mandrel is configured to be positioned in the channel recessed into the tool surface of the tool (Fig 9, Col 3, Ln 61-66).



 
	Seemann does not explicitly teach the mandrel is configured to be positioned in the channel with the mandrel positioned such that the top surface of the mandrel extends across the channel and is positioned in a same plane as the tool surface. 

	Pham teaches a process of utilizing a mandrel for composite fabrication to manufacture a hat stringer, wherein the plies and mandrel are positioned in a mold tool such that the mandrel and the mold tool surface are in the same plane (Fig 2 and Col 4, Ln 30-45).

Both Seemann and Pham teach vacuum bag molding process to produce a composite. It would have been obvious to substitute the composite shape of Seemann with the composite shape of Pham, a functionally equivalent composite structure. Therefore, one of ordinary skill in the art would have been motivated to substitute the shape of the mold of Seemann with the shape of the mold Pham, thereby obtaining a mold configuration where a top surface of the mandrel is positioned in the same plane as the tool surface. 

Regarding claim 2, Seemann in view of Pham teaches the tool as applied to claim 1, wherein the interior of the cross section of the mandrel is solid (Seemann, Col 2, Ln 40-46 and Col 3, Ln 49-60). 

Regarding claim 3, Seemann in view of Pham teaches the tool as applied to claim 1, wherein the interior of the cross section of the mandrel is hollow (Seemann, Col 2, Ln 40-46). 

Regarding claim 4, Seemann in view of Pham teaches the tool as applied to claim 1, wherein the first groove is a first plurality of grooves (Seemann, Fig 5, 6, 10 and Col 2, Ln 50-67).

Regarding claim 5, Seemann in view of Pham teaches the tool as applied to claim 4, wherein the first grooves are parallel (Seemann, Fig 10).

Regarding claim 6, Seemann in view of Pham teaches the tool as applied to claim 1, wherein the first grooves are intersecting (Seemann, Fig 10, Col 2, Ln 50-67). 

Regarding claim 7, Seemann in view of Pham teaches the tool as applied to claim 1, further comprising a second surface on the mandrel separate from the first surface and extending along the length of the mandrel (Seemann, Fig 10) and a second groove in the second surface on the mandrel extending along the length of the mandrel (Seemann, Fig 10, item 14 and Col 2, Ln 50-67). 

Regarding claim 8, Seemann in view of Pham teaches the tool as applied to claim 7, wherein the second groove is one second groove of a plurality of second grooves in the second surface on the mandrel (Seemann, Fig 10, items 14 and Col 2, Ln 50-67). 

Regarding claim 9, Seemann in view of Pham teaches the tool as applied to claim 8, wherein the plurality of second grooves are parallel grooves (Seemann, Fig 10, item 14 and Col 2, Ln 50-67). 


Regarding claim 10, Seemann in view of Pham teaches the tool as applied to claim 1, wherein the second grooves are intersecting (Seemann, Fig 10, Col 2, Ln 50-67). 

Regarding claim 12, Seemann teaches a tool to direct a flow of a liquid resin, the tool comprising: 
a resin infusion molding tool having a tool surface (Fig 9);
a channel recessed into the tool surface (Fig 9 and Col 3, Ln 61- Col 4, Ln 3); 

a mandrel positionable in the channel having a cross-section configuration in a polygon shape with solid walls that prohibit a flow of the liquid resin through an interior of the mandrel, a first surface extending along the mandrel, a first groove in the first surface and extending along the first surface, and a top surface (Fig 10 and Col 2, Ln 42-46; Col 4, Ln 13-35), 
wherein the mandrel is configured to be positioned in the channel recessed into the tool surface of the tool (Fig 9, Col 3, Ln 61-66).

	Seemann teaches a plurality of cores assembled together to produce a single structure (Fig 1) (i.e., mandrel). 
 
	Seemann does not explicitly teach the mandrel is configured to be positioned in the channel with the mandrel positioned such that the top surface of the mandrel extends across the channel and is positioned in a same plane as the tool surface. 

	Pham teaches a process of utilizing a mandrel for composite fabrication to manufacture a hat stringer, wherein the plies and mandrel are positioned in a mold tool such that the mandrel and the mold tool surface are in the same plane (Fig 2 and Col 4, Ln 30-45).

Both Seemann and Pham teach vacuum bag molding process to produce a composite. It would have been obvious to substitute the composite shape of Seemann with the composite shape of Pham, a functionally equivalent composite structure. Therefore, one of ordinary skill in the art would have been motivated to substitute the shape of the mold of Seemann with the shape of the mold Pham, thereby obtaining a mold configuration where a top surface of the mandrel is positioned in the same plane as the tool surface. 



Regarding claim 14, Seemann in view of Pham teaches the tool as applied to claim 12, wherein the interior of the cross section of the mandrel is hollow (Seemann, Col 2, Ln 40-46). 

Regarding claim 15, Seemann in view of Pham teaches the tool as applied to claim 12, wherein the first groove is a first plurality of grooves, the plurality of first grooves extends along the first surface on the mandrel, and the plurality of first grooves are parallel grooves (Seemann, Fig 10).  
 
Regarding claim 16, Seemann in view of Pham teaches the tool as applied to claim 12, wherein the first groove is a first plurality of grooves, the plurality of first grooves extends along the first surface on the mandrel, and the plurality of first grooves includes grooves that intersect (Seemann, Fig 10, items 14 and 18, Col 2, Ln 50-67). 

Regarding claim 17, Seemann in view of Pham teaches the tool as applied to claim 12, wherein the channel has another cross-section configuration that matches the cross-section configuration of the mandrel (Pham, Fig 2, item 20).

Regarding claim 18, Seemann in view of Pham teaches the tool as applied to claim 12, further comprising a second surface on the mandrel separate from the first surface and extending along the mandrel; and a second groove in the second surface on the mandrel extending along the second surface on the mandrel (Seemann, Fig 10, items 14 and 18, Col 2, Ln 50-67).

Regarding claim 21, Seemann in view of Pham teaches the tool as applied to claim 1, wherein the through tool port communicates liquid resin through a bottom surface of the channel (Seemann, Figure 10). 

a resin infusion molding tool having a tool surface (Fig 9);
a channel recessed into the tool surface (Fig 9 and Col 3, Ln 61- Col 4, Ln 3); 
a through tool port couplable to a supply of the liquid resin and extending through the tool surface (Fig 7, item 70 and Col 5, Ln 21-30);
a mandrel positionable in the channel having a cross-section configuration in a polygon shape with solid walls that prohibit a flow of the liquid resin through an interior of the mandrel, a first surface extending along the mandrel, a first groove in the first surface and extending along the first surface, and a top surface (Fig 10 and Col 2, Ln 42-46; Col 4, Ln 13-35), 
wherein the mandrel is configured to be positioned in the channel recessed into the tool surface of the tool (Fig 9, Col 3, Ln 61-66).

	Seemann teaches a plurality of cores assembled together to produce a single structure (Fig 1) (i.e., mandrel). 
 
	Seemann does not explicitly teach the mandrel is configured to be positioned in the channel with the mandrel positioned such that the top surface of the mandrel extends across the channel and is positioned in a same plane as the tool surface and the mandrel is configure to remain in a cured composite part after the first groove in the first surface of the mandrel has distributed liquid resin across the first surface of the mandrel, the first groove is designed to achieve a mechanical interlock between the resin and the first surface of the mandrel after the resin has been cured, and the mechanical interlock between the resin and h first groove enables the mandrel to reinforce the cured composite part.

	Pham teaches a process of utilizing a mandrel for composite fabrication to manufacture a hat stringer, wherein the plies and mandrel are positioned in a mold tool such that the mandrel and the mold tool surface are in the same plane (Fig 2 and Col 4, Ln 30-45).


While Seemann in view of Pham does not explicitly teach the mandrel having a cross-section configured to remain in a cured composite part after the first groove in the first surface of the mandrel has distributed liquid resin across the first surface of the mandrel and the first groove being designed to achieve a mechanical interlock between the resin and the first surface of the mandrel after the resin has been cured, given that the first groove and mandrel of Seemann in view of Pham is identical to the claimed first groove and mandrel,  the first groove of Seemann in view of Pham would be capable of achieving a mechanical interlock between the resin and the first surface of the mandrel after the resin has been cured, the mechanical interlock between the resin and the first 6groove enabling the mandrel to reinforce the cured composite part.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-10, 12-18, 21, and 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 10,807,324. Although the claims at issue are not identical, they are not patentably distinct from each other because the subjection matter of claim 4 of US 10,807,324 recites all but one limitation of claim 1 and 12 of the pending application.

Regarding claim 1, 2, 11, 12, 17, and 21 Claim 4 of US 10,807,324 recites a tool for directing a flow of liquid resin, the tool comprising: 
a tool surface on the tool;
a channel recessed into the tool surface, the channel having a bottom surface;

a supply of liquid resin communicating with the tool surface and inherently a tool port;
a supply of pressure differential communicating with the tool surface; and
a plurality of perforations through the plate, 
wherein the mandrel and channel inherently have a cross-section configuration that is polygonal.

Claim 4 of US 10,807,324 does not explicitly recite a first groove, wherein the first groove extends along the length of the mandrel as required by claim 1 of the pending application. 
Hanson (EP1972428) teaches a caul for manufacturing composite parts (Title), wherein the caul includes an exterior portion having an uneven surface structure for resin diffusion (Col 6, Ln 25-49), wherein the surface structure includes features such as bumps, channels, spikes, ribs or perforations (Col 6, Ln 34-40)
Both US 10,807,324 and Hanson discloses inventions drawn to plates disposed in a mold comprising surface structures for resin diffusion. It would have been obvious to one of ordinary skill in the art to substitute the plurality of perforations of the plate of US 10,807,324 with the channels of Hanson, a functionally equivalent surface structure for resin diffusion. 

Regarding claim 2 and 13, claim 17 of US 10,807,324 in view of Hanson discloses a solid mandrel with a plurality of perforations through the plate. A cross-section made in a direction perpendicular to the length of the caul plate would yield a solid cross-section. 

Regarding claim 3 and 14, claim 17 of US 10,807,324 in view of Hanson discloses a solid mandrel with a plurality of through holes in the plate mandrel. A cross-

Regarding claim 4-6 and 15-17, claim 9 of US 10,807,324 in view of Hanson teaches the first groove is one first groove of a plurality of first grooves, further comprising the plurality of first grooves being parallel or intersection  (Hanson, Figure 4, item 472 and Col 6, Ln 30-40). 

	Regarding claim 7-10 and 18, claim 5 of US 10,807,324 in view of Hanson discloses the subject matter regarding a second surface on the mandrel, the second surface being separate from the first surface, the second surface extending along the length of the mandrel and a second groove in the second surface on the mandrel, the second groove extending along the length of the mandrel. 
Regarding claim 22, claim 3 of US 10,807,324 recites a tool for directing a flow of liquid resin, the tool comprising: 
a tool surface on the tool;
a channel recessed into the tool surface, the channel having a bottom surface;
a plate (i.e., mandrel) positioned on the tool surface covering over the channel, the plate being supported by the tool in the channel with the plate spaced above the bottom surface of the channel and with a top surface of the plate positioned co-planar with the tool surface of the tool; and
a plurality of perforations through the plate. 

Claim 4 of US 10,807,324 does not explicitly recite a first groove, wherein the first groove extends along the length of the mandrel as required by claim 1 of the pending application. 

Hanson (EP1972428) teaches a caul for manufacturing composite parts (Title), wherein the caul includes an exterior portion having an uneven surface structure for resin diffusion [0031]-[0032], wherein the surface structure includes features such as bumps, channels, spikes, ribs or perforations [0031]. 

US 10,807,324 in view of Hanson does not explicitly teach the mandrel is configured to remain in a cured composite part after the first groove in the first surface of the mandrel has distributed liquid resin across the first surface of the mandrel, the first groove being designed to achieve a mechanical interlock between the resin and the first surface of the mandrel after the resin has been cured, the mechanical interlock between the resin and the first groove enabling the mandrel to reinforced the cured composite part. 
	However, given that the structure of US 10,807,324 in view of Hanson is identical to the claimed tool, the structure of US 10,807,324 in view of Hanson is expected to perform in the same manner as the claimed structure and, therefore, would remain in the cured composite part and form a mechanical interlock between the resin and the first groove. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742